IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CIVlL ACTION - LAW

JEANNE CAPPARELL AND : CIVIL ACTION NO.: 3: 18 CV-02139
MICHAEL VINCENT CAPPARELL : (J. MANNION)

Plaintiffs

v.
SANGHA HARPRET : JURY TRIAL DEMANDED
and : (JURY OF TWELVE REQUESTED)

BHUPINDER GOLD STAR EXPRESS :
BZB TRUCK LINES :
BHUPINDER KAUR d/b/a
GOLDSTAR EXPRESS

Defendants

STIPULATION

It is hereby STIPULATED, by and among undersigned counsel for the respective

parties, that:

l. All claims of recklessness, wanton conduct, reckless disregard, and all claims
seeking punitive damages are hereby STRICKEN from Plaintiffs’ Complaint
without prejudice, preserving for Plaintiff the right to reinstate said claims
should discovery yield a sufficient factual basis therefor. Defendants will not
raise the statute of limitations as a bar to said claims for punitive damages, as
such is deemed tolled;

2. The heading of Count V is STRICKEN from Plaintiffs’ Complaint with
prejudice, and all claims asserted within Count V are subject to the

STIPULATION set forth in paragraph l, supra;

3. Paragraphs 23(q), 31(0), 36(u) and 36(bb) are hereby STRICKEN from

Plaintiffs’ Complaint with prejudice.

 

 

ZOLA LAW OFFICES KELLY GRIMES PIETRANGELO &
VAKIL, P.C.

Angel Mae T. Webbv-Zola

Angel Mae T. Webby-Zola, Esquire Donald M. Grimes

COUNSEL FOR PLAINTIFFS Donald M. Grimes, Esquire

129 SUSQUEHANNA BOULEVARD COUNSEL FOR DEFENDANTS,

WEST HAZLET()N, PA 182()2 SANGHA HARPRET, BHUPINDER GOLD

(57()) 501_2822 STAR EXPRESS, BHUPINDER KAUR d/b/a,
GOLDSTAR EXPRESS

Date: 36 EAST SECOND STREET
P.O. BOX 1048

MEDIA, PA 19063
(610) 565-0600

Date:

QLDLR
IT Is HEREBY oRDERED and DECREED than

1. All claims of recklessness, wanton conduct, reckless disregard, and all claims
seeking punitive damages are hereby STRICKEN from Plaintiffs’ Complaint
without prejudice, preserving for Plaintiff the right to reinstate said claims
should discovery yield a sufficient factual basis therefor; Defendants will not
raise the statute of limitations as a bar to said claims for punitive damages, as
such is deemed tolled;

2. The heading of Count V is STRICKEN from Plaintiff’ s Complaint, with
prejudice, and all claims asserted within Count V are subject to the
STIPULATION set forth in paragraph l, supra;

3. Paragraphs 23(q), 31(0), 36(u) and 36(bb) of Plaintiffs’ Complaint are hereby
STRICKEN with prejudice.

BYTH
DM€/" l/¢'/W %qyj

 

